NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-3790-19

IN THE MATTER OF
JOSEPH CONNORS, CAMDEN
COUNTY, DEPARTMENT OF
CORRECTIONS.
___________________________

                Argued May 24, 2022 – Decided July 7, 2022

                Before Judges Currier and DeAlmeida.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2015-1515.

                Jacqueline M. Vigilante argued the cause for appellant
                Joseph Connors (The Vigilante Law Firm, PC,
                attorneys; Jacqueline M. Vigilante and Kelly Hicks, on
                the briefs).

                Howard L. Goldberg, First Assistant County Counsel,
                argued the cause for respondent Camden County
                Department of Corrections (Emeshe Arzόn, County
                Counsel, attorney; Howard L. Goldberg, on the brief).

                Matthew J. Platkin, Acting Attorney General, attorney
                for respondent New Jersey Civil Service Commission
                (Craig S. Keiser, Deputy Attorney General, on the
                statement in lieu of brief).

PER CURIAM
        Joseph Connors, an officer with the Camden County Department of

Corrections (CCDC), appeals from a May 1, 2020 final agency decision of the

Civil Service Commission (Commission). The Commission adopted the initial

decision of the administrative law judge (ALJ) entered after a hearing, upholding

the CCDC's decision to demote Connors from lieutenant to corrections officer

after finding he violated various rules, procedures, and standards in his role as a

supervisor. We affirm.

        Connors has been employed by the CCDC as a corrections officer since

1998.    He was promoted to lieutenant in 2013.        While investigating other

corrections officers' improper use of personal cellphones while on duty, the

CCDC's internal affairs (IA) unit discovered numerous text messages exchanged

between corrections officers Jacob and Connors while Jacob was on duty.

Connors and Jacob exchanged 142 messages between April 16, 2014, and

December 30, 2014. Some of these messages contained photographs of officers

sleeping on the job, racially insensitive remarks, and derogatory comments

about superior female officers. Corrections officers are forbidden from bringing

personal cellphones into the jail and hospital while on duty.

        During the IA interview, Connors did not dispute that he authored or

received the messages found on Jacob's phone; however, he stated that the


                                                                             A-3790-19
                                        2
messages were sent by Jacob when Connors was off duty.                 He also

acknowledged he did not "discourage" officers from using their personal

cellphones while on hospital duty. Connors admitted knowing it was a violation

of CCDC's policy to bring a cellphone into the jail and to the hospital while on

duty, and that doing so constituted a breach of security. And he conceded that

"he failed to take any action when he saw these clear violations of departmental

policies."

      The CCDC issued a preliminary notice of disciplinary action for

demotion, charging Connors with: incompetency, inefficiency or failure to

perform duties, N.J.A.C. 4A:2-2.3(a)(1); conduct unbecoming a public

employee, N.J.A.C. 4A:2-2.3(a)(6); neglect of duty, N.J.A.C. 4A:2-2.3(a)(7);

and other sufficient cause, N.J.A.C. 4A:2-2.3(a)(12), for violation of CCDC's

rules and regulations.

      Connors appealed, and the Commission referred the matter to the Office

of Administrative Law. A hearing was conducted before an ALJ who issued a

well-reasoned, written decision sustaining each of the charges and the CCDC's

decision to demote Connors. In his decision, the ALJ also addressed Connors's

evidentiary motions. In denying Connors's motion to exclude the cellphone

extraction report that displayed the timestamps when Jacob sent or received a


                                                                          A-3790-19
                                       3
message from Connors, the ALJ found the CCDC had complied with the

procedural requirements outlined in N.J.A.C. 1:1-15.6. The judge noted that the

CCDC provided an authentication affidavit from a Camden County Prosecutor's

Office employee who prepared the extraction report. The employee certified

that she "did not make any changes, and/or corrections to any of the text

messages contained in the extraction." She transferred the extracted data to a

computer disc and gave it to the IA officer. Therefore, the ALJ found Connors

failed to overcome the presumption of authenticity under N.J.A.C. 1:1-15.6 and

admitted the extraction report.

      The ALJ found: that Connors admitted he saw photographs of officers

sleeping on the job and that Jacob, on certain occasions, used his cellphone while

on duty; that Connors knew corrections officers were violating the CCDC's

cellphone policy and he failed to report it; and that Connors engaged in

inappropriate text message and photograph exchanges with Jacob, a subordinate

officer, about other subordinate and superior officers.

      Therefore, the CCDC successfully proved the charge of incompetency,

inefficiency or failure to perform duties, N.J.A.C. 4A:2-2.3(a)(1), and neglect

of duty. N.J.A.C. 4A:2-2.3(a)(7). The ALJ noted that Connors admitted to

failing to perform his duties and his failure caused detriment to the department,


                                                                            A-3790-19
                                        4
its personnel, and inmates. The ALJ referred to the warden's testimony that

unauthorized cellphones are considered contraband and security risks and,

therefore, Connors should have prohibited his subordinates from using their

cellphones while on duty. The warden further stated that Connors was never

"off duty from his responsibility of notifying the Department of any

wrongdoing." Therefore, the ALJ found the CCDC had established that Connors

violated a CCDC directive mandating the reporting of incidents in the facility.

      The ALJ also outlined Connors's actions of failing to initiate an

investigation after receiving Jacob's messages and his engagement in an

inappropriate test message exchange.       This behavior constituted conduct

unbecoming a public employee in violation of N.J.A.C. 4A:2-2.3(a)(6) and Rule

of Conduct (ROC) 1.2.

      In addition, the ALJ found the CCDC had established other sufficient

cause to discipline Connors, based on his violation of several facility rules

specified in the disciplinary charges concerning supervision, departmental

reports, and hospital transport and duty. He noted the deputy warden's testimony

that personal cellphone use and sleeping while on duty are "safety concerns that

go along with being inattentive on duty." By failing to discourage cellphone use

by on-duty officers and by failing to report the infractions, the ALJ concluded


                                                                          A-3790-19
                                       5
that Connors failed to properly supervise his subordinates, in violation of ROC

3.1.; undermined security, ROC 3.2.; failed to submit a necessary report , ROC

3.6.; and failed to ensure the necessary level of supervision and control of

officers assigned to hospital duty, contrary to General Order 42.

      In considering the imposed sanction of a two-level demotion, the ALJ

found that Connors's "conduct demonstrated that [he is] unsuitable to continue

in [his] role as a supervisor and [his] continuation in a supervisory position [is]

inimical to the safety and security of the inmates and staff." The ALJ noted the

warden's testimony that Connors lacked "the capabilities to be a leader." The

warden explained at the hearing that the case against Connors is "not based on

an assumption of what he should have known. It's based on the fact that he, as

a supervisor, should have investigated the matter." The warden recommended

the demotion "based on the fact that [she] did not have confidence in him that

he could lead [their] department, supervise [their] staff." The ALJ concluded

that the two-level demotion was appropriate and not barred by considerations of

progressive discipline.

      Connors filed exceptions to the ALJ's decision. On May 1, 2020, the

Commission issued its final decision adopting the findings and conclusions of




                                                                             A-3790-19
                                        6
the ALJ and determining the CCDC's demotion of Connors was justified and

appropriate.

      On appeal, Connors contends the Commission erred in adopting and

approving the ALJ's findings regarding the disciplinary charges and the

demotion penalty.

      Our scope of review of an administrative agency's final decision is limited.

Circus Liquors, Inc. v. Governing Body of Middletown Twp., 199 N.J. 1, 9

(2009). We will not disturb the determination of the Commission absent a

showing "that it was arbitrary, capricious or unreasonable, or that it lacked fair

support in the evidence, or that it violated legislative policies expressed or

implicit in the civil service act." Zimmerman v. Sussex Cnty. Educ. Servs.

Comm'n, 237 N.J. 465, 475 (2019) (quoting Campbell v. Dep't of Civ. Serv., 39

N.J. 556, 562 (1963)).

      Decisions of administrative agencies carry with them a presumption of

reasonableness. In re Carroll, 339 N.J. Super. 429, 437 (App. Div. 2001).

However, we are "in no way bound by the agency's interpretation of a statute or

its determination of a strictly legal issue." Ardan v. Bd. of Rev., 231 N.J. 589,

604 (2018) (citations omitted).




                                                                            A-3790-19
                                        7
      We see no merit in Connors's argument that the CCDC failed to

authenticate the accuracy of the time stamps in the text messages, and, therefore,

the ALJ erred in admitting the extracted text message evidence.

      Under N.J.A.C. 1:1-15.6:

            Any writing offered into evidence which has been
            disclosed to each other party at least [ten] days prior to
            the hearing shall be presumed authentic. At the hearing
            any party may raise questions of authenticity. Where a
            genuine question of authenticity is raised the judge may
            require some authentication of the questioned
            document. For these purposes the judge may accept a
            submission of proof, in the form of an affidavit,
            certified document or other similar proof, no later than
            [ten] days after the date of the hearing.

      The CCDC complied with the regulation. It provided Connors with copies

of the report more than ten days before the hearing, thus garnering the

presumption of authenticity. In addition, the CCDC presented an affidavit from

a detective at the prosecutor's office who extracted the data from Jacob's

cellphone and transferred it onto a computer disc. She verified she did not make

any changes to any of the text messages contained in the extraction. Connors

did not rebut the presumption of authenticity. The ALJ's determination to admit

the extraction report was supported by the evidence in the record.            See

Zimmerman, 237 N.J. at 475.



                                                                            A-3790-19
                                        8
      We also discern no error in the Commission's substantiation of the charges

of failure to perform duties, conduct unbecoming a public employee, neglect of

duty, and other sufficient cause stemming from the violation of CCDC's rules

and regulations. The ALJ gave sufficient reasons for his findings on the charges,

and the Commission's decision upholding the ALJ's determinations was not

arbitrary, capricious or unreasonable.

      We turn to Connors's assertion that the Commission erred by not imposing

progressive discipline.

      Generally, the severity of a public employee's discipline should increase

incrementally. In re Herrmann, 192 N.J. 19, 33 (2007). However, progressive

discipline can be waived if

            the misconduct is severe, when it is unbecoming to the
            employee's position or renders the employee unsuitable
            for continuation in the position, or when [its]
            application . . . would be contrary to the public interest.
            Thus, progressive discipline has been bypassed when
            an employee engages in severe misconduct, especially
            when the employee's position involves public safety
            and the misconduct causes risk of harm to persons or
            property.

            [Ibid.]

      Indeed, "some disciplinary infractions are so serious that removal is

appropriate notwithstanding a largely unblemished prior record." In re Carter,


                                                                           A-3790-19
                                         9
191 N.J. 474, 484 (2007). Therefore "the question for the courts is whether su ch

punishment is so disproportionate to the offense, in the light of all the

circumstances, as to be shocking to one's sense of fairness." Ibid. (internal

quotation marks and citations omitted).

      The Commission's decision to impose the penalty of demotion is not "so

disproportionate to the offense, in light of all the circumstances, as to be

shocking to one's sense of fairness."        Ibid.   The evidence supports the

Commission's finding that Connors's conduct demonstrated he was unsuitable to

continue in his role as a supervisor and his continuation in a supervisory position

was inimical to the safety and security of the inmates and staff. Connors's

conduct related directly to his supervisory duties as lieutenant and constituted a

violation of clear and unequivocal directives associated with the performance of

his duties. His actions had the potential to affect the safety and security of

inmates and the corrections officers under Connors's supervision. Also, contrary

to Connors's assertion, the Commission did not focus on his past behavior and

ongoing litigation as a reason to impose a higher punishment, nor was his history

found to be persuasive enough to mitigate the discipline imposed. Instead, the

Commission was concerned with the seriousness of this offense and the failure

to investigate and report the incident. In light of the deference owed to the


                                                                             A-3790-19
                                       10
agency's determination for appropriate discipline, we find no reason to overturn

it here. Greenwood v. State Police Training Ctr., 127 N.J. 500, 513 (1992).

      Affirmed.




                                                                          A-3790-19
                                      11